DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fereyre et al. (US Pub # 2016/0324291).
In regards to claim 1, Fereyre et al. teaches a hair care apparatus comprising: a product vessel or a chamber for receiving a product vessel (20), wherein the product vessel or received product vessel can receive or comprise a volume of product (Paragraph 0011); 
at least one applicator (15) in fluid communication with the product vessel or received product vessel and comprising an exposed applicator surface, wherein a flow of product can flow from the product vessel or received product vessel to the exposed applicator surface (Paragraphs 0103 and 0109); 
and at least one manipulator (6), wherein a first manipulator of the at least one manipulator is located to permit contact between the first manipulator and a volume of hair concurrent with contact between the exposed applicator surface and the volume of hair (Paragraph 0060), such that hair can be manipulated by the first manipulator concurrently with an application of product to the hair, the application of product comprising at least a portion of the flow of product that can flow from the product vessel or received product vessel to the exposed applicator surface (Paragraph 0102).
Regarding claims 3-4 and 6, Fereyre et al. teaches the flow of product that can flow from the product vessel or received product vessel to the exposed applicator surface can comprise heated product heated by the heater (Paragraph 0222 where such temperature can be maintained) either before or after flow has issued from the product vessel or received product vessel.
Regarding claims 2 and 5, Fereyre et al. teaches the product vessel or received product vessel is a prepackaged product vessel prefilled with the volume of product by a manufacturer or distributor of the prepackaged product vessel and comprises a readable feature (Paragraph 0181), readable by the apparatus and indicating to the apparatus the given temperature level or range of temperature at which the heater is to heat and maintain the heated product temperature (Paragraphs 0182 and 0193).
Regarding claim 7, Fereyre et al. teaches the product vessel or received product vessel permits heating of received or comprised product to a heated product temperature while the received (as the removability of the refill allows for the refill to be heated externally).
Regarding claim 9, Fereyre et al. teaches the product vessel to contain liquid product, and the product to be heated. Thus, such vessel is “hot water safe” as there is no standard for a temperature threshold to preclude such heated device from being safe for hot water.
Regarding claim 11, Fereyre et al. teaches a pump, wherein the pump can, at least in part, generate the flow of product that can flow from the product vessel or received product vessel to the exposed applicator surface (Paragraph 0165).
Regarding claim 12, Fereyre et al. teaches the pump is a mechanically driven squeezable air-filled pump and a user by squeezing the pump can expedite the flow of product that can flow from the product vessel or received product vessel to the exposed applicator surface (Paragraph 0171).
Regarding claim 14, Fereyre et al. teaches the pump is an electrically driven pump (Paragraph 0180) and the apparatus further comprises, a pump control (Paragraphs 0169-0170), wherein the pump control actuates the flow of product that can flow from the product vessel or received product vessel to the exposed applicator surface, and is a variable control that can initiate/terminate a variable rate of flow of the flow of product that can flow from the product vessel or received product vessel to the exposed applicator surface, or an on/off switch that can initiate/terminate the flow of product that can flow from the product vessel or received product vessel to the exposed applicator surface.
Regarding claim 15, Fereyre et al. teaches a surface comprising at least one product retention feature, wherein at least one of the at least one product retention features can retain excess product from the application of product to the hair and apply at least a portion of the retained excess product to hair that may comprise less than excess product (Paragraphs 0155 and 0038).
Regarding claims 16-17, Fereyre et al. teaches an application arm (3); and an opposing arm (4) movably joined with the application arm and comprising an opposing surface (Paragraph 0097), wherein: the exposed applicator surface and the opposing surface are located on the application arm and opposing arm, respectively (Paragraph 0101), in an orientation where the exposed applicator surface and the opposing surface are directed towards each other; the application arm with the exposed applicator surface and the opposing arm with the opposing surface may be drawn towards each other and separated apart, thereby forming a correspondingly at least partially closable and openable clamp comprising two opposing faces comprising the exposed applicator surface and the opposing surface (Paragraph 0100); the clamp can receive the volume of hair between the opposing faces (Paragraph 0102); and the first manipulator is comprised by a first opposing face of the two opposable faces (wherein the first opposing face comprising the first manipulator is the exposed applicator surface and a second opposing face comprises a second manipulator and is the opposing surface); 
Regarding claims 18-20, Fereyre et al. teaches a piston, wherein the product vessel or received product vessel is a collapsible product vessel and the piston can apply pressure to the collapsible product vessel to cause it to collapse at least in part and generate the flow of product that can flow from the product vessel or received product vessel to the exposed applicator surface (Paragraphs 0161-0162); 
wherein the piston is coupled to a selectively appliable energy usable to selectively apply pressure thereby permitting selective generation of the flow of product that can flow from the product vessel or received product vessel to the exposed applicator surface, and the selectively appliable energy is applied by selectively actuating a product dispensing control (Paragraphs 0164-1070);
wherein the selectively appliable energy is a releasable elastic potential energy (Paragraph 0173, created by the inherent elasticity providing a resilient material, the releasable elastic potential energy is releasable by actuating a release of a piston control brake and the release of the piston control brake can be selectively actuated by selectively actuating the product dispensing control (Paragraph 0175) and thereby selectively release movement of the piston where the movement of the piston is powered by the elastic potential energy comprised by the spring and applies pressure to the collapsible product vessel as noted in Paragraphs 0168-0174).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre et al. as applied to claim 7 above, in view of Altmann (EP 2386218).
In regards to claims 8 and 10, Fereyre et al. teaches the product vessel is a removable or receivable product vessel and is capable of being heated; but does not expressly teach the material of the vessel consists of microwave safe materials with an indicator of the temperature of the received or comprised product therein. However, Altmann teaches using thermochromic material on the device (Page 2 of Translation, Paragraph 4 “use of thermochromic materials of the invention allows the user thus visually controlling the general readiness of the hair care device (e.g., reaching a target temperature).”) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heat able vessel of Fereyre et al. to contain the thermochromic material of Altmann in order to allow the user to have a visual cue that the component is heated and may be too hot to touch (Page 3 of Translation, Paragraph 5). With regards to the material being microwave safe, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heat able vessel to be microwave safe, in order to provide a heat safe material suitable for heated use.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fereyre et al. as applied to claim 11 above, in view of Fereyre et al. (CN 203873193) which will herein be referred to as “Fereyre et al. ‘193”.
In regards to claim 13, Fereyre et al. teaches the dispensing pump can be regulated by an electric motor (Paragraph 0180); but does not teach providing a product flow rate sensor and a product flow rate control settable to a given rate of flow, wherein the flow of product that can flow from the product vessel or received product vessel to the exposed applicator surface can be a regulated flow of product. However, Fereyre et al. ‘193 teaches a cosmetic product application appliance where product is provided and regulated via a flow rate sensor and a product flow rate control settable to a given rate of flow, wherein the flow of product that can flow from the product vessel or received product vessel to the exposed applicator surface can be a regulated flow of product (Paragraph 0036). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dispensing regulation of Fereyre et al. to contain the flow regulator and sensor of Fereyre et al. ‘193 in order to better refine the product being dispensed to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772